RECORD IMPOUNDED

                                NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-4728-18T1

NEW JERSEY DIVISION OF
CHILD PROTECTION AND
PERMANENCY,

         Plaintiff-Respondent,

v.

L.M.,

         Defendant,

and

S.S.,

     Defendant-Appellant.
_________________________

IN THE MATTER OF
S.J., a minor.
_________________________

                   Submitted April 22, 2020 – Decided May 14, 2020

                   Before Judges Koblitz and Mawla.
              On appeal from the Superior Court of New Jersey,
              Chancery Division, Family Part, Gloucester County,
              Docket No. FN-08-0055-17.

              Joseph E. Krakora, Public Defender, attorney for
              appellant (Robyn A. Veasey, Deputy Public Defender,
              of counsel; Steven Edward Miklosey, Designated
              Counsel, on the brief).

              Gurbir S. Grewal, Attorney General, attorney for
              respondent (Jane C. Schuster, Assistant Attorney
              General, of counsel; Cynthia Sozio, Deputy Attorney
              General, on the brief).

              Joseph E. Krakora, Public Defender, Law Guardian,
              attorney for minor (Meredith Alexis Pollock, Deputy
              Public Defender, of counsel; Joseph H. Ruiz,
              Designated Counsel, on the brief).

PER CURIAM

        Defendant S.S.1 appeals from a May 7, 2019 Family Part order terminating

his parental rights to his daughter, who is now seven years old. L.M., the

biological mother, executed an identified surrender2 to both the maternal great-

grandparents and maternal aunt and uncle, whichever couple was approved by


1
    We use initials to preserve the privacy of the parties. R. 1:38-3(d)(12).
2
   "In practice, an 'identified surrender' means that those exact person(s) as to
whom the surrender is made shall adopt the children. If for some reason the
'identified' persons are not able to adopt the child, the surrender becomes 'void'
and the parental rights of surrendering parent(s) are reinstated. See N.J.S.A.
9:3-38(j); N.J.S.A. 9:3-41; N.J.S.A. 30:4C-23." N.J. Div. of Youth & Family
Servs. v. D.M.B., 375 N.J. Super. 141, 145 (App. Div. 2005).
                                                                           A-4728-18T1
                                         2
the court. Defendant failed to attend the guardianship trial. The Law Guardian

urges affirmance. We affirm substantially for the reasons stated by Judge John

J. Matheussen in his thorough oral opinion issued with the order.

      The evidence is outlined in detail in the judge's opinion. A summary will

suffice here. Defendant never provided sustained care for his daughter or stable

housing and she does not have a strong relationship with him. He was not able

to offer his daughter a home at the time of trial but suggested his mother as a

resource parent. After an investigation, the paternal grandparents who live in

Pennsylvania were ruled out through the Interstate Compact on the Placement

of Children (ICPC), N.J.S.A. 9:23-5. Defendant was incarcerated multiple times

and had domestic violence and substance abuse issues. He did not cooperate

with services to address these issues. The Division of Child Protection and

Permanency (Division) offered defendant substance abuse treatment, batterer's

intervention, parenting time and a bonding evaluation. Defendant did not fully

cooperate with any service offered.

      In his comprehensive opinion, Judge Matheussen found that the Division

had proven all four prongs of the best interests test by clear and convincing

evidence, N.J.S.A. 30:4C-15.1(a)(1) to (4), and that termination of defendant's

parental rights was in the child's best interests. On this appeal, our review of


                                                                        A-4728-18T1
                                       3
the trial judge's decision is limited. N.J. Div. of Youth & Family Servs. v. M.M.,

189 N.J. 261, 278 (2007). We defer to his expertise as a Family Part judge,

Cesare v. Cesare, 154 N.J. 394, 412 (1998), and we are bound by his factual

findings so long as they are supported by "adequate, substantial and credible

evidence." M.M., 189 N.J. at 279 (quoting In re Guardianship of J.T., 269 N.J.

Super. 172, 188 (App. Div. 1993)). After reviewing the record, we conclude

that the trial judge's factual findings are fully supported by the record and, in

light of those facts, his legal conclusions are unassailable.

      On appeal, defendant argues that the Division failed to prove prongs two,

three and four of N.J.S.A. 30:4C-15.1(a) and his daughter should have been

placed with his mother in spite of her failure to gain ICPC approval. These

arguments are without sufficient merit to warrant further discussion in a written

opinion, R. 2:11-3(e)(1)(E), especially in light of the child's proposed adoption

by maternal relatives.

      Affirmed.




                                                                         A-4728-18T1
                                         4